Citation Nr: 0919365	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, with Interpreter


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Appellant served on active duty for a period less than 6o 
days, which extended from September 4 to November 2, 1979.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified before the undersigned Veterans Law 
Judge in March 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.   An acquired psychiatric disorder and a right foot 
disorder were not shown in service or for many years 
thereafter.

2.   The Appellant's psychiatric disorder and right foot 
disorder are not shown to be related to her short period of 
military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated by active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b) (2008).

2.  A right foot disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for a Psychiatric Disorder

At her hearing before the undersigned in March 2009, the 
Appellant stated that her psychiatric symptoms began while 
she was on active duty, and specifically referenced hearing 
that another female soldier (who she did not know) had been 
raped.  This, she asserted, frightened her and compelled her 
to get away from military service.  However, she did not 
allege being a victim of personal assault herself.  

The Appellant's service treatment records do not indicate 
symptoms consistent depression or any other psychiatric 
pathology during her brief period of active military service.  
In fact, her service performance records characterized her as 
a good performer with a good attitude, and good demonstrated 
ability in training, but had problems speaking and 
understanding English.  

She was sent to English Language School, but was later 
referred for counseling when she was still showing no 
comprehension of English.  It was noted that she could be 
productive if she could speak the language, and that she had 
tried, but was unable to learn English after two months in 
service.  It was further stated that she had been able to 
function with the help of another trainee who translated 
everything for her.  It was subsequently recommended that she 
be discharged from service.  

There is no medical evidence reflecting any type of 
psychiatric treatment or symptoms for many years after the 
Appellant's discharge from service in 1979.  Specifically, in 
May 1986, she was evaluated by an employee disability 
physician, who diagnosed her with dysthymic disorder, with 
symptoms of depression, anxiety, changes in mood and 
hostility.  

In this case, the multi-year gap between discharge from 
active duty service and the initially reported symptoms 
related to a psychiatric disorder in 1986 (approximately 
seven years later) does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for a condition can be considered as a 
factor in resolving a claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where a veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Appellant asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Appellant's reported history of a continued psychiatric 
disorder since active duty service is inconsistent with the 
other evidence of record.  Indeed, while she stated that her 
disorder began in service, the disorder was not noted at that 
time or shortly thereafter and there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). To the contrary, the records on file reflect 
that while in service she appeared to have a good attitude 
and was a good performer.  

The Board has weighed the Appellant's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for seven years following 
active duty discharge and finds her recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through her statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active military service 
and current complaints.  In this case, there is no medical 
evidence that would link the Appellant's psychiatric disorder 
to active duty, despite her contentions to the contrary.    

Here, in addition to the fact that her first symptoms of 
depression in the record were not present until years after 
her discharge from active duty, the treatment records since 
discharge do not indicate any relationship between her 
current disorder and military service.  

Specifically, while she was diagnosed with dysthymic disorder 
in May 1986, she was observed to be cooperative, alert and 
friendly at a subsequent evaluation in January 1987.  In a 
February 1987 Social Security disability evaluation, she 
again exhibited signs of atypical depression, but she instead 
attributed her disorder to losing her employment the previous 
year rather than her experiences while on active duty.  

Moreover, during the numerous times that she has been 
evaluated for her depression since 1987, the treating 
professionals never attributed her symptomatology to her 
active military service.  In fact, in one of her most recent 
psychological evaluations in July 2003, she stated that her 
symptoms recurred after she lost her job the previous year, 
although she stated that her depression had existed for years 
prior to that time.
 
After reviewing all the records on file, including the 
clinical evidence, in light of the Board's legal obligation 
to resolve reasonable doubt in favor of the Appellant, it is 
the conclusion of the undersigned that the evidence does not 
support the establishment of service connection for the 
Appellant's psychiatric disorder.  

Entitlement to Service Connection for a Right Foot Disorder

With regard to the Appellant's claim for service connection 
for a right foot disability, she testified at her March 2009 
hearing that she first experienced foot problems while on 
active duty.   She recalled complaining about her feet to 
non-medical personnel, but she never sought treatment.  In 
fact, according to her statements, she did not seek treatment 
until approximately 2006, when she was evaluated by a VA 
podiatrist, who gave her a cane and special footwear.  

The Appellant's service treatment records are consistent with 
her statements at the hearing, as they do not show evidence 
of treatment for a right foot disorder during her active 
military service.  

Although the Appellant has asserted that her right foot 
symptoms have persisted continuously since active duty, such 
assertions are inconsistent with the other evidence of 
record.  Specifically, the clinical evidence in the record 
does not indicate treatment for any right foot disorder for 
almost 18 years following active duty.  

VA outpatient treatment reports covering the Appellant's 
treatment after service which began in 1986 show that in a 
January 2007 evaluation she was noted to have a reducible 
bunion on the right foot, which the Appellant attributed to 
wearing boots in the Army.  However, there is no competent 
evidence, other than her unqualified testimony, that would 
suggest that her right foot disorder first noted in 2007, 
almost 18 years after service is in any way related to her 
military service.  The evidence simply does not support a 
finding of continuity of symptomatology.  See Maxson, 230 
F.3d at 1333; Mense, 1 Vet. App. at 356.

As above, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current manifestations of a disorder.  However, the medical 
evidence does not establish any link between the Appellant's 
right foot disorder and her active duty, despite her 
unqualified opinions to the contrary.

Moreover, no physician has ever given the opinion that would 
suggest any type of association between the Appellant's 
military service and the post-service right foot problems.  
Therefore, the Board concludes that the evidence does not 
support the establishment of service connection for her 
current right foot disorder, however diagnosed.  

With respect to the Appellant's claim, the Board has also 
considered her statements and sworn testimony.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Appellant is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  See Layno, 6 Vet. App. at 470.  
However, foot disorders are not of the type which a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board attaches greater probative weight to the clinical 
findings than to the Appellant's statements.  See Cartright, 
2 Vet. App. at 25.  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the claim of service 
connection for a right foot disorder is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Appellant.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Appellant still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Appellant in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.    

There is no allegation from the Appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in December 2006, 
the RO provided the Appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the Appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records, other 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an Appellant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the Appellant's service treatment 
records, as well as VA and private outpatient treatment 
records.  Additionally, she was provided an opportunity to 
set forth her contentions during the hearing before the 
undersigned Veterans Law Judge in March 2009.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorders on appeal, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the Appellant's 
claims, a remand for a VA examination would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a right foot disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


